Rhodes, J.,
dissenting:
This action cannot, in my opinion, be maintained. A Court of equity, as I understand the rule, will order a deed to be delivered up to be canceled, which was fraudulent or invalid at its execution—which, at its inception, had some inherent defect in its character which rendóred it void or voidable; but a deed will not be ordered to be canceled which, at its execution, was valid and free from fraud, unless it be a mortgage, or some instrument that may be satisfied or defeated by payment, the performance of a condition, or the like. I, therefore, dissent from the opinion of Mr. Justice Wallace, and from the judgment.
Mr. Justice Crockett, being disqualified, did not participate in the foregoing decision.